Citation Nr: 0411819	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Chaney Taylor, Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to June 
1944.  The veteran died in June 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

During a hearing before the undersigned in November 2003 the 
appellant's potential entitlement to "death pension" under 
38 U.S.C.A. § 1541 (West 2002) was discussed.  This issue has 
not been developed for appellate consideration and is 
referred to the RO for any appropriate action.


REMAND

The appellant contends, in essence, that the veteran's 
service-connected disabilities contributed to the cause of 
the veteran's death.  The veteran died in January 2001 while 
hospitalized at the White River Medical Center.  The death 
certificate lists the immediate cause of death as 
cardiopulmonary collapse, due to or as a consequence of renal 
failure, due to or as a consequence of congestive heart 
failure.  At the time of his death, service connection was in 
effect for atrophic rhinitis with sinusitis and anosmia, 
evaluated as 50 percent disabling, and otitis media of the 
right ear, assigned a noncompensable evaluation.

Following a preliminary review of the record, the Board finds 
that additional development is required.  In that regard, 
there are potentially relevant medical records documenting 
treatment received by the veteran which have not been 
associated with the claims file.  Accordingly, this matter 
will be returned to the RO to address this matter.

The Board also notes that during the November 2003 hearing, 
reference was made to obtaining medical opinion evidence in 
support of the appellant's claim.  In light of the action 
taken in this matter, the appellant will have an opportunity 
to secure additional evidence.

Accordingly, in order to give the appellant every 
consideration with respect to her appeal, this matter is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C. for the following: 

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After securing all necessary 
authorizations from the appellant, the RO 
should attempt to obtain all medical reports 
documenting treatment the veteran received 
subsequent to December 1985, to include the 
terminal hospital report from the White River 
Medical Center, Batesville, Arkansas.  The RO 
is requested to obtain all records which are 
not on file. 

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant and 
her representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted 
with respect to the appellant's appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



